Citation Nr: 0204124	
Decision Date: 05/03/02    Archive Date: 05/14/02

DOCKET NO.  01-00 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1982 to 
January 1985.  The veteran died in November 1997.  The 
appellant is the custodian of the veteran's child, Luis. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, Puerto Rico, which 
denied entitlement to service connection for the cause of the 
veteran's death.

In August 2001, the Board remanded the case for additional 
development.  The case has since returned to the Board.


REMAND

As an initial matter, the Board notes there was a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001); see 66 Fed. Reg. 45,620-45,632 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  

In August 1998, the veteran's surviving spouse (Doris), also 
filed a claim for Dependency and Indemnity Compensation 
(DIC).  By letter dated in September 1998, Doris was informed 
that she was not entitled to this benefit based on service 
connection for the cause of the veteran's death.  A notice of 
disagreement was filed in October 1998 but a statement of the 
case (SOC) as to Doris' claim was not issued.  In August 
2001, the case was remanded to the RO in order to issue a SOC 
to Doris addressing the issue of entitlement to DIC on the 
basis of service connection for the cause of the veteran's 
death under 38 U.S.C.A. § 1310.  See Manlincon v. West, 12 
Vet. App. 238 (1999).

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers on a veteran (or claimant), as 
a matter of law, the right to compliance with the remand 
orders, and that the Secretary of Veterans Affairs has a 
concomitant duty to ensure compliance with the terms of the 
remand.  A SOC was issued in November 2001.  It appears, 
however, that the SOC was sent to the appellant Luz as 
opposed to Doris.  As such, the required development has not 
been completed.  

Accordingly, this case is remanded as follows:

1. The RO should review the claims folder 
and ensure that contested claims 
procedures have been followed.  See 
38 C.F.R. §§ 19.100-19.102 and 20.500-
20.504 (2001).

2. The RO must furnish a SOC to Doris 
pursuant to the notice of disagreement 
received in October 1998 addressing 
the issue of entitlement to DIC on the 
basis of service connection for the 
cause of the veteran's death under 
38 U.S.C.A. § 1310.  Doris should then 
be allowed sufficient time to file a 
substantive appeal and/or to request a 
hearing on her appeal.

3. The RO should review the claims file 
and ensure that all notification and 
development action required by the 
VCAA is completed.  In particular, the 
RO should ensure that the new 
notification requirements and 
development procedures contained in 
38 U.S.C.A. § 5100 et seq. (West Supp. 
2001) and the Duty to Assist 
Regulations, 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) are fully complied 
with and satisfied.

4. After all development is complete, the 
RO should review the evidence in its 
entirety and enter its determination 
as to whether service connection for 
the cause of the veteran's death is 
warranted.  If the benefit sought on 
appeal remains denied, a supplemental 
statement of the case (SSOC) should be 
provided to the appropriate parties.  
The SSOC must contain notice of all 
relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board.

The appellant and/or Doris has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



